DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: 
On page 6, lines 25-32, the element “the retaining member” is first associated with the reference character “32”(see line 27) but then later in lines 28, 30, and 32, the reference character “35” is associated with the retaining member.  Based on fig. 6, it appears that the reference character “32” is the correct number to be using with the retaining member.    
On page 8, lines 3-5, the reference character “6” is associated with the “latch assembly.  However, previously, and as shown in the figures, the latch assembly is associated with the reference character “2”.
On page 8, lines 27-29, the Specification states “One option that may be employed is for sensor 18 to include two electromagnetic probes which are spaced apart, for example as shown in 14, wherein the probes are spaced apart along a sideways axis A.”   While it is believed that the “14” is referring to Fig. 14, it is actually Fig. 15 that shows the two electromagnetic probes that are spaced apart along the sideways axis A.                                                    

Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “A fingerboard latch assembly, according to claim 1, wherein the sensor is configured to sense a speed and direction of movement of the adjacent tubular.”.  Claim 1 recites that the sensor senses an adjacent tubular and the processor generates “a tubular monitor signal representing a presence or absence and/or representing a 


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 5-7, 13, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton et al., US 206/0076920 (cited by Applicant; US 10,132,660 is the corresponding US patent; EP 3,460,173B is an equivalent foreign patent that shares the same priority as the US application/patent; These applications are all co-owned by the Assignee of the present application.)
With regard to Claims 1 and 5, Newton discloses a fingerboard latch assembly (2, Figs. 1-30, [0054]-[0165]) comprising: 
a latch bracket (3, 3a, 3b, Figs. 2-9); 
a latch (5, 5a, 5b) rotatably mounted on the latch bracket (Figs. 14-15); and 
a sensor unit (14, Figs. 12-15) mounted on the fingerboard latch assembly (Figs. 14-15) for monitoring a tubular adjacent the fingerboard latch assembly (sensor 26 has a latch-facing front face (27) and is comprised of three coils (28) that would allow a tubular that is adjacent the latch (5b) shown in solid lines in Fig. 17) to be sensed), wherein the sensor unit comprises: 
a sensor (26) configured to sense an adjacent tubular (see immediately above), and 
a processor (100) arranged to receive an output of the sensor and to generate a tubular monitor signal representing a presence or absence and/or a position of the adjacent tubular (Because of the type and location of sensor (26/coils (28), the sensor is capable of sensing and generating an output signal that represents either the presence/absence and/or the position of an adjacent tubular). 
With regard to Claim 6, Newton is configured to sense a speed and direction of movement of the adjacent tubular ([0146]).
With regard to Claim 7, Newton discloses wherein the sensor implements one of acoustic and magnetic ([0164]-[0165]).
With regard to Claim 13, Newton discloses a housing (16) for housing electronic components of the sensor unit (Figs. 12, 14).
With regard to Claims 23-24, Newton discloses that the signal includes metadata including tubular presence, tubular absence, speed (see the explanation provided above with regard to tubular presence/ absence/position and speed and Claims 1 and 6, respectively). 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 5-7, 13, 23-24 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Newton, as described above, in view of Kunec, US 10,472,903, and WO 2018/011383 (“WO ‘383”).  In the event that Newton cannot be construed to teach a sensor unit/sensor capable of sensing the presence/absence/position of an adjacent tubular, the rejection relies on Kunec for this teaching.  More specifically:
Kunec discloses a fingerboard latch assembly (101, 103, Figs. 1-5, C3, L12 – C7, L26) that includes a latch bracket (134, 136, 138, 142, 144, 146, 150, Figs. 3-4), a latch (30, Figs. 2-5), a sensor unit/sensor (140), and a processor (Claim 11), wherein the sensor is configured to sense an 
WO  ‘383 discloses a fingerboard assembly  (101, Figs. 2-19) and a safety latch (1947) rotatably mounted (Fig. 19) between adjacent fingers (115), wherein WO ‘383 teaches that either the operational position of this latch may be detected by a suitable sensor, and additionally, or alternatively, the fingerboard may include a sensor to detect incoming or outgoing tubulars, i.e., tubulars that are adjacent the latch (P23, L4-8). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Newton such that the sensor was capable of sensing an adjacent tubular because these types of sensors were well known at the time of Applicant’s invention (as evidence by their use in Kunec and WO ‘383).   In addition, WO ‘383 provides the motivation for making this modification because WO ‘383 teaches both a sensor for detecting the position of a latch and a sensor for detecting the position of an adjacent tubular, wherein both types of sensors can be used together or alternatively.  As such, the ordinarily skilled artisan would recognize the interchangeability of both the latch position and adjacent tubular position sensors, and would be able to make this modification using known methods and the modification would yield nothing more than predictable results. 

s 2-4, 8-12, 14-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Newton, or Newton in view of Kunec and WO ‘383, as described above with regard to Claim 1, and further in view of WO 2018/007804 (WO ‘804; US 10,240,408 is a continuation of this PCT publication; Both these applications are co-owned by the Assignee of the present application.)  
With regard to Claims 2-4, Newton fails to teach a wireless communication unit. WO ‘804 discloses a fingerboard latch assembly (2, Figs. 1-26) having a latch bracket (3, 3a, 3b), a rotatably mounted latch (5, 5a, 5b), a sensor unit/sensor (30) mounted on the fingerboard latch assembly (Fig. 8), the sensor cooperating with a processor (42, Fig. 24), and a wireless communication unit (47) that uses a radio communication unit (P12, L27 – P15, L14).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Newton or the Newton/Kunec fingerboard latch assemblies to include a wireless communication unit because this type of communication was well known and often used before the effective filing date of Applicant’s invention and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results.  Moreover, Applicant provides a detailed description of the different types of wireless communications in the present Specification, as well as in several commonly owned applications and patents all directed to the use of a sensor unit with fingerboard latch assembly, wherein these patents provide the basis for 
With regard to Claims 8 and 28, Newton fails to teach that the sensor is mounted on the latch.  WO ‘804 discloses that the sensor is mounted on the latch (Fig. 8, 11-14). It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Newton or the Newton/Kunec fingerboard latch assemblies to include to mount the sensor unit on the latch because this mounting was well known and often used before the effective filing date of Applicant’s invention (as evidenced by WO ‘383 and WO ‘804) and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results.
With regard to Claims 9-10, Newton fails to teach a fitment and retaining member to allow the sensor unit to fit within an aperture in the latch.  WO ‘804 discloses a fitment (31, Fig. 11) and retaining member (32). It would have been obvious to one of ordinary skill in the art, before the effective 
With regard to Claims 11-14, WO ‘804 discloses wherein the sensor is encapsulated within the latch (Claim 33), the latch is made from a transparent material (Figs. 15-16, P8, L14 - P9, L15; the sensor unit includes a housing (31 (Figs. 9-16) that is plastic (P9, L16-25).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Newton or the Newton/Kunec fingerboard latch assemblies to include to sensor-supporting materials  because these types of materials were well known and often used before the effective filing date of Applicant’s invention (as evidenced by their use in WO ‘804) and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results.
With regard to Claims 15-18, Newton fails to teach shock adsorbing material.  WO ‘804 discloses that the sensor unit incorporates shock 
With regard to Claims 19-22, Newton discloses that both sensors (25, 26) are inductive elements having coils (80, 28, [0130]) and that coil (80) acts as an antenna ([0072]).  Newton further discloses that sensor (26) includes three coils (28), i.e., electromagnetic probes that are spaced apart (Fig. 17) and that the output of the sensor is a differential signal taken between the two electromagnetic probes ([0128]-[0145].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Newton or the Newton/Kunec fingerboard latch assemblies to use the sensor (26) having 
With regard to Claims 23-24, WO ‘804 discloses that the tubular monitor signal includes metadata (P15, L15-22).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Newton or the Newton/Kunec fingerboard latch assemblies to include the use of metadata because the use of metadata to perform control functions was well known and often used before the effective filing date of Applicant’s invention ( as evidenced by its use in WO ‘804) and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results.
With regard to Claims 25-27, Newton fails to teach a location device for detecting the sensor and an orientation device for the latch.  WO ‘804 discloses a geolocation/GPS unit (48, Fig. 24, P15, L23-27) and an orientation sensor (18, Fig. 24, P13, L26 – P14, L28).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Newton or the Newton/Kunec fingerboard .
 
Double Patenting
11.	Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 8.  Claim 28 recites “A fingerboard latch assembly according to claim 1, wherein the sensor unit is mounted on the latch”, while Claim 8 recites ““A fingerboard latch assembly according to claim 1, wherein the sensor unit is arranged to be mounted on the latch”.  As such, while Claim 28 more positively recites that the sensor unit is mounted on the latch, the scope of these two claims are substantially the same because there would be occurrences when is “arranged to be” mounted on the latch.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
13.	Claims 1, 5-7, 13, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 6-9, 13-15, 17-18 of commonly-owned U.S. Patent No.10,132,660 (Newton) in view of Kunec US 2016/0076920. Although the claims at issue are not identical, they are not patentably distinct from each other because both patents recite fingerboard latch assemblies having a sensor unit/sensor mounted on the latch assembly where the sensor unit/sensor detected the presence/absence and/or position of the adjacent tubular.  In addition, both patents recite well-known features associated with sensors including being able to sense a speed of an object, a sensor housing, the monitor signal including metadata. 

14.	Claims 2-4, 8-12, 15-22, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 6-9, 13-15, 17-18 of commonly-owned U.S. Patent No.10,132,660 (Newton) in view of Kunec US 2016/0076920 (as described above), and Finlay, US 10,240,408.  Although the claims at issue are not identical, they are not patentably distinct from each other because both patents recite fingerboard latch assemblies having a sensor unit/sensor mounted on the latch, where the sensor unit/sensor detected the presence/absence and/or position of 
15. 	Claims 1-5, 8-10, 13, 23-25, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5-7, 12-18, 23, and 30 of commonly-owned U.S. Patent No.10,240,408 (Finlay), in view of Kunec US 2016/0076920.  Although the claims at issue are not identical, they are not patentably distinct from each other because both patents recite fingerboard latch assemblies having a sensor unit/sensor mounted on the latch, where the sensor unit/sensor detects the presence/absence and/or position of the adjacent tubular (as taught by Kunec), and the following features are associated with the sensor: a wireless communication unit; a fitment and retaining element for securing the sensor in an aperture in the latch , a sensor housing, the monitor signal including metadata including tubular presence/absence and location of the sensor.   

16.	Claims 1-6, 8-10, 13, 23-25, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, 9, 10-14 of commonly-owned U.S. Patent No.10,597953 (Finlay) in view of Kunec US 2016/0076920.  Although the 

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The following references describe fingerboard latch assemblies using sensor units mounted on the latch assembly:  EP 3,460,173B; US 10,246,952; and US10,677,000. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652